Case: 1:20-cv-00078-MWM-KLL Doc #: 27 Filed: 09/08/20 Page: 1 of 2 PAGEID #: 233




                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF OHIO
                                  WESTERN DIVISION

ANDREW T. BINKS,                                               Case No. 1:20-cv-78
    Plaintiff,                                                 McFarland, J.
                                                               Litkovitz, M.J.
       v.

KAREN L. COLLIER, et al.,                                      ORDER
    Defendants.

       This matter is before the Court on plaintiff’s motion to stay these proceedings due to the

COVID-19 pandemic (Doc. 25) and defendants’ memorandum in opposition (Doc. 26).

       Plaintiff seeks a stay of this matter due to the ongoing COVID-19 pandemic. In support

of his request, plaintiff references the State of Ohio’s issuance of a Shelter-in-Place Order as well

as current social distancing guidelines, which plaintiff alleges will make it “difficult to

impossible to consult with counsel, conduct research and interact with the Court.” (Doc. 25 at

1). Plaintiff seeks a stay or continuance “until the situation normalizes and it is safe to move

forward.” (Id.).

       Plaintiff’s motion is DENIED. Since the filing of plaintiff’s motion in March 2020, the

Shelter-in-Place Order has been lifted and a stay of this matter is no longer warranted. In

addition, plaintiff is representing himself in this matter, his access to the court has not been

restricted, and any interaction with the Court can safely be accomplished through written

motions or telephonic conferences.

       Plaintiff is granted an extension of time until October 1, 2020 to file a response to

defendants’ pending motion to dismiss or in the alternative to stay the case and appoint a
Case: 1:20-cv-00078-MWM-KLL Doc #: 27 Filed: 09/08/20 Page: 2 of 2 PAGEID #: 234




guardian ad litem to represent plaintiff going forward. See Doc. 21.

       IT IS SO ORDERED.



Date: 9/4/2020                                              _________________________
                                                            Karen L. Litkovitz
                                                            United States Magistrate Judge




                                               -2-
